          Case 1:19-cv-06762-AJN Document 30 Filed 07/02/20 Page 1 of 1

                                                                                                       7/2/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Taurina Bonilla Peralta, et al.,

                          Plaintiffs,
                                                                        19-cv-6762 (AJN)
                  –v–
                                                                            ORDER
  Divya Drishti LLC, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        In an Order dated May 8, 2020, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 28. The deadline to file a joint

letter advising the Court that the parties do not consent was June 15, 2020, see Dkt. Nos. 28, 29,

but the Court is not in receipt of either a consent form or joint letter.

        The parties are hereby ordered to file either an executed consent form or a joint letter, as

described in the Court’s May 8, 2020 Order, on or before July 13, 2020. The parties are

reminded that they are free to withhold consent without negative consequences.

        SO ORDERED.


Dated: July 2, 2020                                     __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                              United States District Judge
